acknowledged significant advice may be disseminated cc tl-n-1566-97 dom fs it a kaaqui acknowledged sca district_counsel south texas cc msr stx aus attn jerry hamilton assistant chief_counsel field service cc dom fs significant service_center advice--payments for breach of the duty_of fair representation this responds to your request for significant advice received by e-mail on date in connection with a question posed by the compliance function of the austin service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with a requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether the service_center should allow claims for refunds of taxes paid on amounts received for a union’s breach of its duty_of fair representation because they are excludable from gross_income under sec_104 as damages received on account of personal injuries or sickness conclusion because the payments from the union for breach of its duty_of fair representation were not received on account of any personal injuries or sickness the service_center should disallow the claims for refunds facts from the information provided we conclude that taxpayers were members of the plaintiff class in 720_fsupp_862 d kan aff'd in part rev'd in part 993_f2d_1463 10th cir cert_denied 510_us_1072 on remand 854_fsupp_757 d kan aff'd as modified 58_f3d_513 10th cir accordingly we have adopted the findings_of_fact and conclusions of law contained therein in aguinaga the union members filed a hybrid action alleging that the employer john morrell co breached the collective bargaining agreement by conducting a sham closing of a meat packing plant and that the union breached its duty_of fair representation by entering into secret agreements that allowed the employer to reopen the plant using nonunion employees after the employer settled with the employees the jury in the liability phase of the trial found that the union breached its duty_of fair representation owed to the plaintiff class thereafter the district_court in a detailed ruling on the damages issues held that the employer and the union would not be held jointly and severally liable aguinaga f_supp pincite rather the court employed the apportionment formula enunciated by the supreme court the governing principle then is to apportion liability between the employer and the union according to the damage caused by the fault of each thus damages attributable solely to the employer's breach of contract should not be charged to the union but increases if any in those damages caused by the union's refusal to process the grievance should not be charged to the employer see 386_us_171 as damages the court ordered the payment of back pay and fringe_benefits and prejudgment_interest thereon from the date of the plant closing to date the date the master agreement would have expired in ruling on the duration of the the prejudgment_interest component of each award is clearly taxable under sec_61 see eg 73_f3d_1040 10th cir the district_court explicitly rejected the union's claim that as a matter of law it could not be held liable for back pay damages aguinaga f_supp pincite this holding damage period the district_court acknowledging that a hybrid action is not the same as a common_law contract case nevertheless held damages in a hybrid case must have a contractual basis morrell breached the contract it was the contract that determined the terms and conditions of employment ie the status quo from which damages are to be computed it was the contract which determined the plaintiffs’ right to continued employment aguinaga f_supp pincite on appeal the tenth circuit affirmed the jury’s finding that the union breached its duty_of fair representation aguinaga f 2d pincite the appellate court held however that the trial_court abused its discretion in refusing to allow the union to present evidence that the employer would have reduced its work force in any event addressing the union’s argument against apportionment of damages the tenth circuit reasoned that the supreme court in 459_us_212 had already rejected the argument that a union could not be held liable for back pay aguinaga f 2d pincite holding that the back pay remedy should run from the date of the plant closing to date the date the employer settled the action rather than to the date the agreement expired the tenth circuit reversed and remanded for a calculation of damages aguinaga f 2d pincite on remand the district_court interpreted the tenth circuit’s mandate as requiring it to determine what a now non- party john morell company would have done concerning the work force and operation of its meat packing plant if its chicanery upon its labor force had not occurred aguinaga f_supp pincite before addressing the specific parameters of the defendant’s liability for damages the court noted that the purpose of an award of back pay including fringe_benefits is to make employees whole for the losses suffered aguinaga f_supp pincite citing bowen v usps u s pincite nlrb v master slack 773_f2d_77 6th cir the court then proceeded to define the period of recovery the applicable wage rate the number of plaintiffs entitled to damages and pension and health benefits id the court also addressed plaintiffs’ obligation to mitigate their damages including setoffs for interim earnings aguinaga f_supp pincite on appeal the tenth circuit held that the trial court’s damage calculation was not clearly erroneous the record was left undisturbed by two opinions of the tenth circuit supported the determination regarding the number of jobs available to class members the wage rate selected for back pay computation was not clearly erroneous but the district_court erred in failing to allow carryover of setoffs from one category of damages to another category of damages rather than remanding the case to the trial_court the tenth circuit ordered a remittitur of dollar_figure million on the damage award less prejudgment_interest thereon subject_to acceptance by the plaintiffs aguinaga f 3d pincite plaintiffs accepted the remittitur of the back pay damage award some of the aguinaga plaintiffs have filed claims for refunds of taxes paid on their recovery discussion except as otherwise provided in the code a taxpayer must include in gross_income all income from whatever source derived sec_61 the supreme court has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth commissioner v schleier u s 115_sct_2159 504_us_229 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the accession fits into one of the exclusions created by other sections of the code see 348_us_426 one of these exclusions found at sec_104 permits a taxpayer to exclude from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations interpret the phrase damages received as encompassing damages received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement in lieu of such prosecution sec_1_104-1 in addressing the breadth of sec_104 the supreme court has been guided by the corollary of sec_61’s broad construction that exclusions from income must be narrowly construed 499_us_573 burke u s pincite in schleier the court set forth a two-part test for exclusion under sec_104 first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery was based on tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness s ct pincite thus the instant taxpayers must demonstrate that a breach of the duty_of fair representation bdfr claim sounds in tort and they received the payments on account of personal injuries or sickness regardless whether a bdfr claim sounds in tort we do not believe that taxpayers can meet the on account of personal injuries or sickness requirement you indicate that in support of their claims for refund taxpayers rely on 81_f3d_874 9th cir where both the trial and appellate courts concluded that damages recovered from a union for breach of its duty_of fair representation were excludable from gross_income under sec_104 in banks taxpayer had brought suit against his employer and his union when he was terminated and the union settled the grievance rather than taking it to arbitration the trial_court held that the dismissal was unwarranted and had the union not breached its duty taxpayer would have been reinstated accordingly the trial_court assessed damages for lost wages against both defendants in granting summary_judgment to banks in the tax case the district_court reasoned that because it is an allegation of arbitrary unfair or discriminatory treatment of workers by unions and serves to redress wrongful conduct a bdfr claim sounds in tort in addition the court reasoned a bdfr claimant is entitled to a jury trial 494_us_558 back pay and benefits 386_us_171 and terry u s pincite- compensatory_damages ibew v foust 442_us_42 and possible mental anguish or emotional distress damages 660_f2d_1096 6th cir and 443_f2d_974 8th cir the district_court then concluded because bdfr damage sec_3 although title vii considered in burke and the age discrimination in employment act considered in schleier possess similar characteristics the supreme court held that they do not sound in tort the purpose of a statute or cause of action is not dispositive of this test it is the available remedies which determine the nature of a claim because the compensatory_damages considered by the supreme court in foust was an award of lost wages not for the intangible elements of a personal injury 572_f2d_710 10th cir we disagree with the majority’s apparent holding that they constitute tort damages however because taxpayers clearly fail the second requirement for exclusion we pretermit any detailed discussion of the first prong of the test compensate for injuries caused by violations of employees’ rights and make the injured employee whole foust u s pincite they were received on account of the taxpayer’s personal injury after the district_court rendered its judgment the supreme court decided schleier enunciating the two-part test for exclusion under sec_104 the critical holding in schleier was that while a wrongful discharge in violation of public policy -- the federal policy against age discrimination -- may inflict intangible personal injuries such as pain and suffering and emotional distress it does not in and of itself constitute a personal injury for purposes of sec_104 similarly here while the union’s failure adequately to represent taxpayers’ interests was the proximate cause of their loss of income this action cannot be fairly described as a personal_injury_or_sickness schleier s ct pincite to illustrate the on account of requirement the court employed a hypothetical where a taxpayer injured in an automobile accident recovers lost wages medical_expenses not previously deducted and damages for pain and suffering and for emotional distress the court indicated that all components of the recovery would be excludable from gross_income because they were received as a result of personal injuries the court then contrasted a taxpayer’s recovery_of lost wages in the employment discrimination context and held that while discrimination causes both personal injury eg humiliation and a loss of wages neither is linked to the other the amount of back wages recovered the court concluded is completely independent of the existence or extent of any personal injury schleier s ct pincite4 accord revrul_85_97 1985_2_cb_50 rejecting the government’s argument that the district court’s judgment in banks must be reversed under the schleier on account of test a panel of the ninth circuit one judge dissenting affirmed the district court’s judgment the majority of the panel concluded that schleier was distinguishable on the grounds that unions do not pay wages to its members and that the purpose of bdfr suits is to compensate for personal injuries the dissenting opinion noted that the majority placed too much emphasis on the source of the payment and ignored the requirement of a direct link between the lost wages and any personal injury although counsel and the justice_department believed that this panel erred in applying the tests for exclusion we did not recommend supreme court review because no conflict among the circuits existed moreover the banks dissent noted that although a union generally does not pay wages to its members the majority ignored ninth circuit precedent that has allowed damages measured by wages in the context of a bdfr claim see 793_f2d_1502 9th cir it is readily apparent that there is no substantive difference between banks and schleier indeed the ninth circuit failed to provide any explanation how a wrongful discharge attributable to the union’s arbitrary conduct constitutes a personal injury while a wrongful discharge attributable to an employer’s illegal age discrimination does not constitute a personal injury the only difference between the two cases is the reason for the discharge this distinction we believe is legally insignificant we believe that the service should disallow claims for refunds of taxes paid withheld from these recoveries because the trial_court in aguinaga did not consider any personal injury in determining the amount of wage and benefits damages sustained by the employees clearly then the loss of wages and benefits in the instant case was completely independent of the existence or extent of any personal injury sustained by the employees it is clear that in this hybrid action the damages available from the employer are derived from the collective bargaining agreement 462_us_151 in order to prevail on the bdfr claim plaintiffs must prove first that the employer breached the agreement and then that the union breached its duty_of fair representation id see also aguinaga f 3d pincite fn further in holding that the trial_court erred in its setoff analysis the tenth circuit noted that the purpose of a back pay award in a bdfr case is to make the employee whole and restore the economic status quo that would have been obtained but for the wrongdoing of the employer and the union aguinaga f 3d pincite emphasis supplied thus not unlike the back pay recovery considered in schleier the back pay in the instant case did not compensate for any personal injury it was a legal injury of an economic character in summary the service should disallow claims for refunds of taxes paid on the subject proceeds because the four opinions in aguinaga clearly indicate that plaintiffs’ recovery_of back pay and fringe_benefits was totally unrelated to the existence or extent of any personal injury further we believe that bank sec_5 in burns v united_states no 9th cir date another panel of the ninth circuit held in an unpublished opinion that economic damages received in a state wrongful discharge suit are not received on account of personal injuries under schleier the fifth circuit reached the same result in mckay v commissioner no 5th cir date was decided incorrectly because the liability of that union for breaching its duty_of fair representation was but a mere extension of the economic damages suffered due to the nonpayment of wages by banks’ employer if you have any questions or need further assistance please contact mr keith a aqui at fts deborah a butler by clifford m harbourt senior technician reviewer income_tax and accounting branch field service division cc executive office of customer service operations t c attn ron watson executive office of service_center operations t s attn dan azzato
